DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been issued in response to amendment filed on 03/15/2022.  Claims 2-4 have been amended.  Claims 1-20 are pending in this Office Action. Accordingly, this action has been made FINAL.

Information Disclosure Statement
IDS submitted on 02/11/2022 has been considered by examiner. A signed and initialed copy is attached hereto.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  In claim 1 line 6, the limitation a first set of indexes for the document is unclear because it is unknow what should be indexed for the document.  In claim 2, the limitation “the first set of indexes for each sequence is created” (in claim 2 line 8) provides better hint that the index for each sequence.  However,  1)- it is unclear sequence of what component, 2)- it is unclear because how to have a set of indexes for only (each) sequence. 
 In claim 1 line 8, the limitation a second set of indexes for the document is unclear because it is unknow what should be indexed for the document.  
Thus, it is unclear what the first set of indexes is.  It is unclear what the second set of indexes is.
Claims 16, and 18 recite similar limitations and are rejected for the same reason.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim 1 recites the method for creating index by using hint to identifying unique expression in document, analyzing the unique expression to create a first set of indexes for document, analyzing one or more sequences of words to create a second set of index for document, storing the first set of indexes and the second set of indexes for use.
The limitation of creating index by using hint to identifying unique expression in document, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing in the claim element precludes the step from practically being performed in the human mind.  For example, “identifying” in the context of this claim encompasses the user reads and checks/analyzes if any unique expression in the document then creates index for document (unclear yet).  The limitation of analyzing one or more sequences of words to create a second set of index for document, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind. For example, analyzing in the context of this claim encompasses the user checks each words then creates index for document (unclear yet).  The limitation of storing the first set of indexes and the second set of indexes for use, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind. For example, “storing” in the context of this claim encompasses the user manually saves the indexes to computer memory.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements –“computer-implemented” method to identifying, creating, performing steps, and “memory” for storing.  The compute-implemented of these steps is recited at a high-level of generality (i.e., as a generic computer function of identifying, creating, analyzing, storing) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the identifying, creating, analyzing, storing steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Claims 2 and 3 recite limitations of creating indexes for the second set of indexes until the hint is found, then creating the first set of indexes, then creating index for the second set of indexes, switching between the first analysis and the second analysis, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing in the claim element precludes the step from practically being performed in the human mind.  For example, “switching” and “creating” in the context of this claim encompasses the user manually uses one analyzing to provide numbers referencing words before hint and uses another analyzing to provide numbers referencing words after the hint.
Claim 4 recites limitation similar to limitation of claim 1 and rejected for the same reason.
Claims 5 and 6 recite limitation of the hint or hint information before and after the unique expression, and the unique expression is identified using software application or manually.  As drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing in the claim element precludes the step from practically being performed in the human mind.  For example, “identifying” in the context of this claim encompasses the user manually checking the hint information then recognizing the unique expression.
Claims 7-10 recite limitations of unique expression as word, phrase, or proper noun, or abbreviation…, and the hint as symbol, flag, tag which has at least one of start tag, end tag, and the hint including attribute in the unique expression, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing in the claim element precludes the step from practically being performed in the human mind.  For example, in the context of this claim encompasses the user manually writes word as unique expression between the hints/tags which provide information for the word.
Claim 11 recite limitations of creating the first set of indexes and the second set of indexes are repeatedly carried out manually, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing in the claim element precludes the step from practically being performed in the human mind.
Claims 12-13 recite limitations of the first analysis method is n-gram analysis which generating contiguous sequence of items from the unique expression, and the second analysis method is a morphological analysis which dividing the text into a plurality meaningful units, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  For example, in the context of this claim encompasses the user manually writes contiguous sequence of characters of the unique expression, and determines meaningful units of text.
Claims 14-15 recite limitations of embedding the hint into the document by identifying the unique expression, and embedding the flags indicates location of the unique expression, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  For example, in the context of this claim encompasses the user manually adds the hint and the tags into the document, and the document comprising the first language and the second language.

The claim 16 recites the method for using hint information in a text document to identifying a unique expression in the text document, performing n-gram analysis on the unique expression to create a first set of indexes for the unique expression, performing a morphological analysis on each word in the text document other than the unique expression to create a second set of indexes for one or more sequence of words (not supported by the specification) in the text document, store the first and second sets of indexes for use.
The limitation of using hint information in a text document to identifying a unique expression in the text document, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing in the claim element precludes the step from practically being performed in the human mind.  For example, “identifying” in the context of this claim encompasses the user looks for the hint information to have the unique expression in the text document.  The limitation of performing n-gram analysis on the unique expression to create a first set of indexes for the unique expression, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind. For example, analyzing in the context of this claim encompasses the user counts sequence of n word then indexes/numbers each words.  The limitation of performing a morphological analysis on each word in the text document other than the unique expression to create a second set of indexes for one or more sequence of words, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind. For example, “analyzing” in the context of this claim encompasses the user manually checks the form/structure of each word other than the unique expression then indexes/numbers the word. The limitation of store the first and second sets of indexes for use, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind. For example, “storing” in the context of this claim encompasses the user manually saves the indexes/numbers references for words in the document.   If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  
Claim 17 recites limitation of hint information is tag which located before the unique expression, the tag includes number of words in the unique expression and number of words in each index of the first set of index (unclear yet), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind. For example, in the context of this claim encompasses the user manually checks for the tag then considers words after the text as the unique expression.
Claim 18 recites limitations similar to claim 16 and is rejected for the same reason.
Claims 19-20 recites limitations of the n in n-gram is based on the value in the tag, and switching between the n-gram analysis and the morphological analysis, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind. For example, in the context of this claim encompasses the user manually checks for the tag then considers words after the text as the unique expression, switching between two different analyses.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson (US 2006/0031195), in view of Amer-Yahia et al. (US 7,356,528), and further in view of Burrows (US 2003/0140035).
With respect to claim 1, Patterson teaches a computer-implemented method for creating one or more indexes for information retrieval, the method comprising: 
identifying, using hinting information embedded into a document that includes text, a unique expression in the text of the document, wherein the hinting information is associated with the unique expression
(Patterson: para.[0038]-[0039], [0043]: markup tags as good phrase(≈ hinting information) in text document), from the markup/good phrase predicting/identifying other markup tag/good phrase(≈ unique expression) in document using markup tag); 
creating a first set of indexes for the document by performing a first analysis method on the unique expression
(Patterson: para.[0043], [0117]: analyzing to recognize mark ups, morphological, format, or grammatical markers to identify good phrase for indexing, para.[0053] a phrase is indexed as an entry gj  which comprises a posting list as a list of document in which the phrase occurs); 
storing the created indexes in the memory for use in information retrieval
(Patterson: fig.1: index 150, para.[0014], [0038]: index 150 stores index information pertaining to document, indexing, search and ranking for the documents).  
Patterson does not disclose other limitations in claim.
Amer_Yahia teaches creating a second set of indexes for the document by performing a second analysis method on one or more sequences of words in the document, wherein the one or more sequences of words include words in the text that are not in the unique expression
(Amer_Yahia: col.6 lines 35-37 and 58-65: index each word in the document, index each tag in the document, col.4 lines 48-54: wherein tag is opening and closing tags e.g. <sponsor>…</sponsor>, thus, each word in the text document is different to tag).
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Amer_Yahia' s teachings into Patterson's teaching in order to provide the inverted indexes for phrase words and tags before the query is submitted, to allow the phrase matching process to be carried out efficiently one the query is submitted as suggested by Amer_Yahia (See col.4 lines 5-13, col.6 lines 58-65).
Burrows teaches reading a document having embedded hinting information into a memory, wherein the document includes text; and storing the created indexes in the memory (Burrows: para.[0027]: memory 104 comprises document 122 and database index 120).
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Burrows' s teachings into Patterson' s teaching to indexing a database of documents that contains entries having nesting level information associated with the meta words so that fields nested within fields could be quickly and effectively searched as suggested by Burrows (See para.[0010]).
Thus, Patterson, Amer-Yahia, and Burrow in combination disclose all limitations of claim 1.
Claim 2 is rejected for the reasons set forth hereinabove for claim 1.  However, Patterson teaches creating the first and second sets of indexes comprises: creating, in response to finding hinting information in the document, the first set of indexes using the first analysis method instead of the second analysis method; and executing, after the first set of indexes for each sequence is created, the second analysis method instead of the first analysis method to create one or more additional indexes of the second set of indexes (Patterson: para.[0043]: analyzing to recognize mark ups, morphological, format, or grammatical markers to identify phrase for indexing, para.[0053] a phrase is indexed as an entry gj  which comprises a posting list as a list of document in which the phrase occurs). 
Amer_Yahia teaches creating one or more indexes of the second set of indexes using the second analysis method until the hinting information is found in the document (Amer_Yahia: col.4 lines 10-13, col.6 lines 43-65); 
 It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Amer_Yahia' s teachings into Patterson' s teaching in order to provide the inverted indexes for phrase words and tags before the query is submitted, to allow the phrase matching process to be carried out efficiently one the query is submitted as suggested by Amer_Yahia (See col.4 lines 5-13, col.6 lines 58-65).
Claim 3 is rejected for the reasons set forth hereinabove for claim 2.  However, Patterson does not disclose limitation in claim 3.  Amer_Yahia teaches the one or more sequences of words include words in the text that are not in the unique expression
(Amer_Yahia: col.6 lines 35-37 and 58-65: index each word in the document, index each tag in the document, col.4 lines 48-54: wherein tag is opening and closing tags e.g. <sponsor>…</sponsor>, thus, each word in the text document is different to tag).
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Amer_Yahia' s teachings into Patterson' s teaching in order to provide the inverted indexes for phrase words and tags before the query is submitted, to allow the phrase matching process to be carried out efficiently one the query is submitted as suggested by Amer_Yahia (See col.4 lines 5-13, col.6 lines 58-65).
Claim 4 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Patterson teaches searching the document for hinting information, wherein: the creating the first set of indexes is performed in response to finding the hinting information (Patterson: para.[0043]: analyzing to recognize mark ups, morphological, format, or grammatical markers to identify phrase for indexing, para.[0053] a phrase is indexed).
Amer_Yahia teaches creating, the creating the second set of indexes is performed in response to not finding the hinting information (Amer_Yahia: col.5 lines 49-57, col.14 lines 64-67).
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Amer_Yahia' s teachings into Patterson' s teaching in order to provide the inverted indexes for phrase words and tags before the query is submitted, to allow the phrase matching process to be carried out efficiently one the query is submitted as suggested by Amer_Yahia (See col.4 lines 5-13, col.6 lines 58-65). 
 Claim 5 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Patterson teaches the hinting information is inserted before and after or only before each unique expression in the original document (Patterson: para. [0043]).
Claim 6 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Patterson teaches the unique expression is identified according to at least one of using an engine for inferring existence of a unique expression, in response to a unique expression being stored in a storage, using a software application, or manually (Patterson: fig.3 block 160, para. [0041], [0078]).  
Claim 7 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Patterson teaches wherein the unique expression is selected from a group consisting of a proper noun, an abbreviation, a coined word, a new word, and a word or phrase which is described in a language different from a base language used in the document (Patterson: para. [0018], [0055]).  
Claim 8 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Patterson teaches the hinting information is selected from a group consisting of a flag, a tag, and symbol (Patterson: para. [0043]).
Claim 9 is rejected for the reasons set forth hereinabove for claim 8.  However, Patterson does not disclose limitation of claim 9.
Amer_Yahia teaches the flag is at least one of a set of a start tag and an end tag, or a tag having information on the number of words or letters or on the number of bytes in a unique expression for which the first analysis method is used (table II in col.5&6).  
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Amer_Yahia' s teachings into Patterson' s teaching in order to provide the inverted indexes for phrase words and tags before the query is submitted, to allow the phrase matching process to be carried out efficiently one the query is submitted as suggested by Amer_Yahia (See col.4 lines 5-13, col.6 lines 58-65).
Claim 10 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Patterson teaches the hinting information includes information on an attribute of the unique expression, and the first set of indexes for each sequence in the unique expression with which the hinting information is associated is created by executing the first analysis method using the attribute information (Patterson: para.[0038]-[0039], [0043]: markup, identify phrase, index phrase).  
Claim 11 is rejected for the reasons set forth hereinabove for claim 1. 
Patterson does not disclose limitation of claim 11.
Amer-Yahia teaches the creation of the first and second sets of indexes from the document are repeatedly carried out, and wherein the repetition is carried out according to at least one of a fixed interval, a set time, manually, in response to the document being updated, or in response to generation of a new document having hinting information (table II in col.5&6).  
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Amer_Yahia' s teachings into Patterson' s teaching in order to provide the inverted indexes for phrase words and tags before the query is submitted, to allow the phrase matching process to be carried out efficiently one the query is submitted as suggested by Amer_Yahia (See col.4 lines 5-13, col.6 lines 58-65).
  Claim 12 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Patterson teaches the first analysis method is an n-gram analysis and the second analysis method is a morphological analysis (para.[0043]).  
 Claim 13 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Patterson teaches the first analysis method is a method for generating a contiguous sequence of items from the unique expression, and wherein the second analysis method is a method for dividing the text other than the unique expression into a plurality of meaningful units (para.[0043]).  
Claim 14 is rejected for the reasons set forth hereinabove for claim 1. 
Patterson does not disclose limitation of claim 14.
Amer-Yahia teaches the document having embedded hinting information JP920150192US03 32/36corresponds to an original document, the method further comprising: retrieving the original document from a storage; identifying the unique expression in the original document (col.1 lines 39-41); embedding the hinting information into the original document, wherein the hinting information includes one or more flags that indicate a location of the unique expression in the original document; and storing the original document with the embedded one or more flags as the document having embedded hinting information in the storage (table II in col.5 &6).  
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Amer_Yahia' s teachings into Patterson' s teaching in order to provide the inverted indexes for phrase words and tags before the query is submitted, to allow the phrase matching process to be carried out efficiently one the query is submitted as suggested by Amer_Yahia (See col.4 lines 5-13, col.6 lines 58-65).
Claim 15 is rejected for the reasons set forth hereinabove for claim 1. 
Patterson does not disclose limitation of claim 15.
Amer-Yahia teaches the document includes text in a first language and text in a second language, wherein the first language is a base language of the document, and wherein the unique expression is the text in the second language (col.4 lines 46-56).  
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Amer_Yahia' s teachings into Patterson' s teaching in order to provide the inverted indexes for phrase words and tags before the query is submitted, to allow the phrase matching process to be carried out efficiently one the query is submitted as suggested by Amer_Yahia (See col.4 lines 5-13, col.6 lines 58-65).
With respect to claim 16, Patterson teaches a computer-implemented method for creating one or more indexes for information retrieval, the method comprising: 
identifying, by a processor and using hinting information embedded in a document that includes text, a unique expression in the text of the document
(Patterson: para.[0038]-[0039], [0043]: markup tags (≈ hinting information) in text document), identifying phrase(≈ unique expression) in document using markup tag); 
creating, by the processor, a first set of indexes for the unique expression by performing an n-gram analysis on the unique expression
(Patterson: para.[0043]: analyzing to recognize mark ups, morphological, format, or grammatical markers to identify phrase for indexing, para.[0053] a phrase is indexed as an entry gj  which comprises a posting list as a list of document in which the phrase occurs); 
and storing, by the processor, the first and second sets of indexes for use in information retrieval
(Patterson: fig.1: index 150, para.[0014], [0038]: index 150 stores index information pertaining to document, indexing, search and ranking for the documents).  
Patterson does not disclose other limitations in claim 16.
Amer_Yahia teaches creating, by the processor, a second set of indexes for one or more sequences of words in the document by performing a morphological analysis on each word in the text in the document other than the unique expression
(Amer_Yahia: col.6 lines 35-37 and 58-65: index each word in the document, index each tag in the document, col.4 lines 48-54: wherein tag is opening and closing tags e.g. <sponsor>…</sponsor>, thus, each word in the text document is different to tag).
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Amer_Yahia' s teachings into Patterson' s teaching in order to provide the inverted indexes for phrase words and tags before the query is submitted, to allow the phrase matching process to be carried out efficiently one the query is submitted as suggested by Amer_Yahia (See col.4 lines 5-13, col.6 lines 58-65).
Claim 17 is rejected for the reasons set forth hereinabove for claim 16. 
Patterson does not disclose limitation of claim 17.
Amer-Yahia teaches the hinting information is a tag embedded in the document, wherein the tag is located directly before the unique expression, and wherein the tag includes a first parameter and a second parameter, the first parameter indicating the number of words in the unique expression, and the second parameter indicating the number of words in each index of the first set of indexes (col.4 lines 49-55, table II in col.5&6).  
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Amer_Yahia' s teachings into Patterson' s teaching in order to provide the inverted indexes for phrase words and tags before the query is submitted, to allow the phrase matching process to be carried out efficiently one the query is submitted as suggested by Amer_Yahia (See col.4 lines 5-13, col.6 lines 58-65).
 With respect to claim 18, Patterson teaches a computer-implemented method for creating one or more indexes for information retrieval, the method comprising: 
analyzing, by a processor, a document to identify one or more tags embedded in the document, each tag being associated with a unique expression found in text of the document
(Patterson: para.[0038]-[0039], [0043]: markup tags (≈ hinting information) in text document), identifying phrase(≈ unique expression) in document using markup tag); 
determining, by the processor and based on the one or more tags, that an n-gram analysis is to be performed to create indexes for each unique expression in the text; creating, by the processor, a first set of indexes for each unique expression by performing the n-gram analysis on each unique expression in the text
(Patterson: para.[0043]: analyzing to recognize mark ups, morphological, format, or grammatical markers to identify phrase for indexing, para.[0053] a phrase is indexed as an entry gj  which comprises a posting list as a list of document in which the phrase occurs); 
storing, by the processor, the indexes in a computer
(Patterson: fig.1: index 150, para.[0014], [0038]: index 150 stores index information pertaining to document, indexing, search and ranking for the documents).  
Patterson does not disclose other limitations in claim 18.
Amer_Yahia teaches creating, by the processor, a second set of indexes for one or more sequences of words in the document by performing a morphological analysis on each word in the text in the document other than the unique expression
(Amer_Yahia: col.6 lines 35-37 and 58-65: index each word in the document, index each tag in the document, col.4 lines 48-54: wherein tag is opening and closing tags e.g. <sponsor>…</sponsor>, thus, each word in the text document is different to tag).
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Amer_Yahia' s teachings into Patterson' s teaching in order to provide the inverted indexes for phrase words and tags before the query is submitted, to allow the phrase matching process to be carried out efficiently one the query is submitted as suggested by Amer_Yahia (See col.4 lines 5-13, col.6 lines 58-65).
Burrows teaches reading a document having embedded hinting information into a memory, wherein the document includes text; and storing the created indexes in the memory (Burrows: para.[0027]: memory 104 comprises document 122 and database index 120).
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Burrows' s teachings into Patterson' s teaching to indexing a database of documents that contains entries having nesting level information associated with the meta words so that fields nested within fields could be quickly and effectively searched as suggested by Burrows (See para.[0010]).
Thus, Patterson, Amer-Yahia, and Burrow in combination disclose all limitations of claim 18.
Claim 19 is rejected for the reasons set forth hereinabove for claim 18. 
Patterson does not disclose limitation of claim 19.
Amer-Yahia teaches a size of the n-gram analysis for a particular unique expression is based on a value found in the tag associated with the particular unique expression (table II in col.5&6).  
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Amer_Yahia' s teachings into Patterson' s teaching in order to provide the inverted indexes for phrase words and tags before the query is submitted, to allow the phrase matching process to be carried out efficiently one the query is submitted as suggested by Amer_Yahia (See col.4 lines 5-13, col.6 lines 58-65).  
Claim 20 is rejected for the reasons set forth hereinabove for claim 18.  However, Patterson does not disclose limitation in claim 20.  Amer_Yahia teaches creating the first and second sets of indexes includes switching, by a preprocessor, between performing n-gram analysis and morphological analysis based on the content being analyzed (Amer_Yahia: col.5 lines 49-57, col.14 lines 64-67).
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Amer_Yahia' s teachings into Patterson' s teaching in order to provide the inverted indexes for phrase words and tags before the query is submitted, to allow the phrase matching process to be carried out efficiently one the query is submitted as suggested by Amer_Yahia (See col.4 lines 5-13, col.6 lines 58-65).

The prior art made of record
The prior art made of record and not relied are considered pertinent to applicant’s disclosure.
Kusummura (US 2010/0281030)	discloses the system stores an appearance position (DD) of each word in a document (AA) set against a word set as a word index, stores a set of words that appear on right and left of each tag against a set of tags added to words, and stores appearance position of each tag in the documents as tag index. The tag index is referred based on relationship between adjacent words and tag, after interpreting search query (CC). The tag index is updated based on the partial character string in specific document.

Response to Argument
Applicant arguments regarding to the creating a first set of indexes for the document by performing a first analysis method on the unique expression, and the creating a second set of indexes for the document by performing a second analysis method sequence of words in document.  The 112(a) first paragraph rejection of claims is withdrawn.  The 112(b) second paragraph rejection of regarding to how to identifying the unique expression from the hint information, the argument is persuasive.  The 112(b) second paragraph rejection claims are withdrawn.
Regarding the 101 rejection of claims as the claims direct to abstract idea without additional elements that are sufficient to amount to significantly more than the judicial exception.  The examiner refers applicant to the detail analysis in above section.  In summary of the abstract idea of the claims, the limitations in claims are generally of indexing of document using the first analysis method on the unique expression, and the second analysis method sequence of words in document.  There isn’t any additional elements of how to index for the document, or even which component in the document is indexed.
Applicant argues that there Patterson and Amer_Yahia do not discloses creating second set of indexes “by performing a second analysis method on one or more sequences of words in the document, wherein the one or more sequence of words include words in the text that are not in the unique expression”.  The claim does not provide any defined or boundary of the unique expression.  The examiner considers the unique expression as the predictive good phrase or markup that using the hinting information (markup) in para.[0043].  Amer_Yahia discloses index each word in the document, index each tag (≈ markup or unique expression) in the document.  The tag are opening and closing tags e.g. <sponsor>…</sponsor>. Thus, each word in the text document is different to tag (col.6 lines 35-37 and 58-65, col.4 lines 48-54).
Accordingly, examiner strongly believes that a prima facie case has been clearly establish with respect to the prior art rejection of the instant claims, given their broadest reasonable interpretation. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093. The examiner can normally be reached Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




06/17/2022
/THU NGUYET T LE/Primary Examiner, Art Unit 2162